DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/12/2021 has been entered. An action on the RCE follows. 

Status of the application

This Office Action is in response to Applicant's Application filed on 02/12/2021. Claims 1-20 are pending for this examination.

Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The invention of the instant application is about enabling and installing a third party cloud application to a cloud computing platform. After receiving a request for a third party cloud-based application at the cloud computing platform from a user, the cloud computing platform downloads the application from the third party site and packages it with appropriate configuration information for the user device. The cloud based application with the configuration information is sent to the requesting user device for installation. 

With the current claim set, no allowable subject matter was found. The examiner will suggest using features from specification paragraph [0039], especially the last 8 lines of the paragraph, in the independent claims for advancing prosecution. However, as usual, allowance is subject to proper examination and search. 
Analogous art

In broad interpretation, instant application is about cloud-based software application, application installation and configuration. Any prior art discussing these topics is considered to be analogous art to the instant application.

Acknowledgement

Claims 1, 2, 8, 11, and 15 are amended.
Claim 7 has been canceled.
Claims 21 has been added.


Response to Amendment/Arguments

Arguments are moot in light of the new ground of rejection, which relies upon prior art made of record Chen et al. (Patent No.: US 10,514,935). Accordingly, this action has been made FINAL. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21 recites the limitation " The computer-implemented method, further comprising:" in the preamble. There is no antecedent basis for the term “further”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, 15 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Wely Lau (hereinafter Lau, “Installing Third Party Software on Windows Azure – What are the options?”, 2012, Published by Redgate at https://www.red-gate.com/simple-talk/cloud/platform-as-a-service/installing-third-party-software-on-windows-azure-what-are-the-options/ ) in view of Jukka Kouletsis (hereinafter Kouletsis, “The Basics of Application Packaging: Best Practices for Enabling Reduced Software Management Costs”, 2005, Published by Dell, at https://www.dell.com/downloads/global/power/ps4q05-20050175-Kouletsis.pdf) and further in view of Chen et al. (hereinafter Chen, Patent No.: US 10,514,935).  


As per claim 1, (currently amended) Lau teaches, 

A computer-implemented method, comprising: 

receiving, at a cloud computing platform, a request to install a third party cloud- based application for use on the cloud computing platform, wherein the third-party cloud- based application is hosted by a third party system (Lau recites on page 1, paragraph 2, “I have seen this question asked many times now: “How do I install third party software on Windows Azure?” This is a reasonably important question to address as Windows Azure applications often need to use third party software components. ….This article will explain three techniques….” This shows request to install a third-party application on Azure [or a cloud computing platform]. 
and requires completion of a configuration process, (Lau recites on page 5, paragraph 4, “Let’s drill down to the first step “Build VM Image” in more detail. There are several tasks that should be done here. First of all is to create the VHD that contains the operating system. The next step is to install Windows Azure Integration Component onto the image. Subsequently, you can install and configure the third party software.” This shows that the third party application is configured.)
and wherein an organization administrating the third party system differs from an organization administrating the cloud computing platform; (It is obvious from Lau that third party application server administration is different from the Azure administration.) 
retrieving, by the cloud computing platform, a package from the third party system, (Lau recites on page 3, paragraph 3, “The first line is to download a file from the given URL to local storage. The second line is to run the installer “ReportViewer.exe” using passive mode.” This shows retrieving package from the third party. Please note that although the above paragraph is taken from Technique 2, this is equally applicable for Technique 3. It has been shown above that the third party application is configured and included in the image.)
repackaging, by the cloud computing platform, the configuration process such that the configuration process is accessible via the cloud computing platform; and (Lau Figure 4 shows in step 4 “Deploy Service” creating package cspkg and uploading the cskpg package.)

transmitting, by the cloud computing platform, the configuration process to a user device accessing the cloud computing platform such that the configuration process is visualized on the user device. (Lau Figure 4 shows in step 4, 5 and 6, deploying the service model to remote desktop and reboot. Here deploying to remote desktop and reboot includes transmitting to user device and visualize on the user device.)

Lau teaches installation and configuration of a third party software on a cloud computing platform (e.g., Azure). Lau does not explicitly mention “the package including instructions for executing the configuration process of the third party cloud-based application;” that means the package includes instructions for executing the configuration process. However, in analogous art of application packaging and distribution, Kouletsis teaches,  
the package including instructions for executing the configuration process of the third party cloud-based application (Kouletsis recites on page 99, column 1, bottom paragraph, “To build the installation package in the correct MSI database format, developers must collect information about each application. Items include executable files, installation instructions, configuration parameters, test instructions, and hardware and software dependencies. Once this information is gathered, the packaging effort is designed to produce a Windows Installer–based installation package for each application, including the installable MSI as well as any deployment files and wrappers required to distribute the package electronically to a PC.” This shows that a deployable application package includes configuration instructions.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Lau of installation and configuration of third party software application by incorporating the teaching “the package including instructions for executing the configuration process of the third party cloud-based application;” of Kouletsis. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of including configuration information/instructions in the software package. This is obvious that software application packages need to include configuration information for make it users to install the software package.

Lau and Kouletsis teach installation and configuration of a third party software on a cloud computing platform (e.g., Azure) and packaging the third party software. They do not explicitly mention “[retrieving, by the cloud computing platform,] information requested from a user device by the third party system, such that the information is used by the cloud computing platform to grant access to software operations for configuration provided by the third party system to the user device,”. However, in analogous art of application packaging and distribution, Chen teaches,  

[retrieving, by the cloud computing platform,] information requested from a user device by the third party system, (Chen recites in column 6 starting at line 62, “Providing information to third party cloud system 220 may include providing preferences, settings, log-in credentials, security information, and/or other user information that allows cloud system 210 to provide access to third party application 228 to user input device 240.”)
such that the information is used by the cloud computing platform to grant access to software operations for configuration provided by the third party system to the user device, (Please note that the claim limitation teaches that after receiving user information, the cloud computing platform grants access to the software application which is configured for the user device. [If the intent of the claim limitation is that the user device information is used for configuring the third party software application, then the claim limitation in current form does not teach that intended limitation.] Chen recites in column 6 starting at line 62, “Providing information to third party cloud system 220 may include providing preferences, settings, log-in credentials, security information, and/or other user information that allows cloud system 210 to provide access to third party application 228 to user input device 240.” This shows computing platform grants access to the third party application, which is obviously configured for the user device.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Lau and Kouletsis of installation and configuration of third party software application by incorporating the teaching “[retrieving, by the cloud computing platform,] information requested from a user device by the third party system, such that the information is used by the cloud computing platform to grant access to software operations for configuration provided by the third party system to the user device,” of Chen. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of granting access to the third party application using user information for authentication. 

As per claim 6, (previously presented) Lau teaches, 

further comprising: 
receiving a second request to install the third party cloud-based application; (Lau Figure 4 step 6 “Upgrade Service” recites “Repeat above steps, with a new OS image”.)  

identifying the third party cloud-based application in a registry of installed programs; and (Lau recites on page 1, paragraph 3, “This is because the installation does other things than just copying the component to the system (such as: modifying registry, register the components to GAC, etc.) One example would be when installing Report Viewer on the Web Role to display reports.” This shows that all third party applications are registered and a new installation will modify the registry.) 

in response to the identifying, performing the configuration process. (Lau shows the process in figure 4.) 

As per claims 8 and 13, these are system claims that substantially parallel the limitations of the method claims 1 and 6, respectively. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a system. 

As per claims 15 and 19, these are computer-readable device claims that substantially parallel the limitations of the method claims 1 and 6, respectively. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a computer-readable device. 

Claims 2-5, 9-12 and 16-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lau, Kouletsis and Chen as applied to claims 1, 8 and 15 in view of Risbood et al. (hereinafter Risbood, Patent No.: US 8,261,295). 

As per claim 2, (currently amended) Lau, Kouletsis and Chen teach installation and configuration of third party applications on a cloud computing platform. They do not explicitly mention, “wherein the third party cloud-based application is a Software as a Service (SaaS) application or a voice support application.” However, in analogous art of cloud computing platform, Risbood teaches,
wherein the third party cloud-based application is a Software as a Service (SaaS) application or a voice support application. (Risbood recites in column 8 starting at line 48, “The cloud-service customers 102 include end users of software applications provided by the cloud-service provider 104, such as in a "Software as a Service" (SaaS) model.”)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Lau, Kouletsis and Chen of installation and configuration of third party software application by incorporating the teaching “wherein the third party cloud-based application is a Software as a Service (SaaS) application or a voice support application” of Risbood. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of using Software as a Service for cloud computing platform. Out of several cloud computing models SaaS is one and a user will choose the model which is suitable for the user’s computing environment. 
 
As per claim 3, (original) Risbood teaches, 
further comprising: prompting a user to accept an end user license agreement prior to retrieving the package. (Risbood recites in column 23, starting at line 61, “When a cloud-service customer 102 purchases or licenses the software solution for deployment in the cloud environment of the cloud-service provider 104, the cloud-service customer 102 can choose the configuration specification that best suits its needs.” This shows customer chooses license and configuration before deployment of the software.) 
 As per claim 4, (previously presented)) Risbood teaches, 
further comprising: facilitating the access to the software operations provided by the third party system via the cloud computing platform in response to a completion of the configuration process. (Risbood recites in column 1, starting at line 29, “Before a cloud-based service is made available to a cloud-service customer, various aspects of the service are configured according to a configuration specification, such that when the service is deployed, it meets the customer's needs and usage demand.”)
As per claim 5, (previously presented)) Risbood teaches, 
wherein the repackaging further comprises: repackaging a configuration plan to be displayed as a flow-based configuration process, (Risbood recites in column 8 starting at line 1, “FIG.15 is a flow diagram of an example process for charging software users and crediting software providers based on the selection of configuration-wrapped software solutions by software users.”)
wherein the configuration plan comprises the information requested by the third party system for facilitating access to software operations provided by the third party system. (Risbood Fig. 4 step 420 shows that software supplier includes “config-Wrapper software”. This is the information requested by the third-party, which is provided by the service customers 102a or 102b. Risbood recites in column 6 starting at line 23, “In addition, software applications can be provided with different types of configuration specifications (i.e., as "config-wrapped" software solutions) that are suitable for different usage demands and organizational infrastructures of the cloud-customers.” Please note that configuration information is used for customer billing purpose. As such, configuration information is used for facilitating access to software operations.) 

As per claims 9-12, these are system claims that substantially parallel the limitations of the method claims 2-5, respectively. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a system. 

As per claims 16-18, these are computer-readable device claims that substantially parallel the limitations of the method claims 3-5, respectively. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a computer-readable device. 

Claim 14 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lau, Kouletsis and Chen as applied to claims 8 and 15 in view of Locke et al. (hereinafter Locke, Pub. No.: US 2018/0364654). 
 
As per claim 14, (original) Lau, Kouletsis and Chen teach installation and configuration of a third party software on a cloud computing platform (e.g., Azure). Lau teaches installation and configuration of any third party software application on a cloud computing platform, where the application includes a voice support application. As such Lau implicitly teaches a voice support application. Lau, Kouletsis and Chen do not explicitly mention “wherein the third party cloud-based application is a voice support application.” However, in analogous art of application packaging and distribution, Locke teaches,  
wherein the third party cloud-based application is a voice support application. (Locke recites in [0098] starting at line 12, “In one example, the APIs 542 can be web hosted APIs provided by a third party provider, such as Amazon Cloud Services, Google, Apple, Microsoft, etc. In some embodiments, the APIs 542 interface with a proprietary voice recognition application, such as a voice recognition application from Johnson Controls.”)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Lau, Kouletsis and Chen of installation and configuration of third party software application by incorporating the teaching “the package including instructions for executing the configuration process of the third party cloud-based application;” of Locke. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of installing any software application of Lau to a specific type of application of a voice support application. 

As per claim 20, this is a computer-readable device claim that substantially parallels the limitations of the method claims 7. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a computer-readable device.

References of Note
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.

Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        March 9, 2021